Citation Nr: 1635944	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder rotator cuff tear, status post arthrotomy and subacrominal decompression with residual scar and impingement syndrome.

2.  Entitlement to a rating in excess of 20 percent for left shoulder rotator cuff strain with impingement syndrome, status post arthroscopic debridement with residual scar. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to May 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for left and right shoulder disabilities, assigning separate noncompensable ratings, effective May 7, 2005.  In June 2007, the noncompensable ratings were increased to 10 percent, effective, May 7, 2005.  In February 2010, January 2011, June 2012, and January 2013, the Board remanded the case for further development. 

In a final May 2013 Board decision, the Veteran's service-connected left and right shoulder disabilities were increased to 20 percent disabling from May 7, 2005.  38 U.S.C.A. § 7104(b).  The Board remanded the matter of ratings in excess of 20 percent for each shoulder disability.  In October 2013, the RO implemented the Board's actions, characterizing the disabilities as right shoulder rotator cuff tear, status post arthrotomy and subacrominal decompression with residual scar and impingement syndrome, and left shoulder rotator cuff strain with impingement syndrome, status post arthroscopic debridement with residual scar.  

 In March 2016, the Board remanded this case for a supplemental statement of the case to be issued and this action has been completed.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability results in motion which exceeds the point midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion; it does not result in malunion of the humerus with marked deformity of the right shoulder, fibrous union, false flail joint, flail shoulder, or ankylosis.

2,  The Veteran's left shoulder disability results in motion that is greater than 25 degrees and does not result in fibrous union, false flail joint, flail shoulder, or ankylosis.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right shoulder rotator cuff tear, status post arthrotomy and subacrominal decompression with residual scar and impingement syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2015). 

2.  The criteria for a rating in excess of 20 percent for left shoulder rotator cuff strain with impingement syndrome, status post arthroscopic debridement with residual scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been sent VCAA notices.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with adequate VA examination in which the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran seeks ratings in excess of 20 percent for each shoulder and has been specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Likewise, in Fenderson v. West, 12 Vet. App 119 (1999), the Court indicated that VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In August 2013, a VA examiner indicated that there was no additional range of motion lost due to weakened movement, fatigability, or pain on movement.  Thereafter, in September 2013, it was noted that the Veteran reported left shoulder pain and that he was in physical therapy for his left shoulder.  In December 2013, it was noted that the Veteran had mild bilateral trochanteric bursitis shown on magnetic resonance imaging (MRI).

In January 2016, the Veteran was afforded a VA examination.  At that time, it was noted that he was right hand dominant.  On range of motion testing, on the right, the Veteran demonstrated flexion to 170 degrees, abduction to 170 degrees, external rotation to 60 degrees and internal rotation to 50 degrees.  There was no pain on motion or on weight-bearing.  The examiner indicated that the range of motion itself did not contribute to functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and there was no objective evidence of crepitus.  On range of motion testing, on the left, the Veteran demonstrated flexion, to 170 degrees, abduction to 170 degrees, external rotation to 80 degrees and internal rotation to 70 degrees.  There was no pain on motion.  The examiner indicated that the range of motion itself did not contribute to functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and there was no objective evidence of crepitus.  With regard to both shoulders, the Veteran was able to perform repetition testing and there was no additional functional loss or range of motion after three repetitions.  The examiner indicated that he could not say without resorting to speculation if pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time because there was no objective evidence of these factors.  Muscle strength testing was normal and there was no muscle atrophy.  There was no ankylosis on either side. On both sides, Hawkins' Impingement Test and Empty-can Test were positive.  Shoulder instability, dislocation or labral pathology, clavicle, scapula, acromioclavicular (AC) joint and/or sternoclavicular joint conditions were not suspected.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  The Veteran has surgical scarring.  But the scarring was not painful or unstable; did not have a total area equal to or greater than 39 square cm (6 square inches); and was not located on the head, face or neck.  The scarring on the right shoulder measured 9 centimeter in length and 1 centimeter in width.  The scarring on the left measure 2 centimeter by 2 centimeter, 2 centimeter by 2 centimeter, and 2 centimeter by 2 centimeter.  On either side, there was no pain, affected joint motion, or abnormality such as keloid.  The scarring was superficial and linear.  It was noted that the Veteran had lost time from work in the past 12 months.  He was also assigned different duties and had increased tardiness, impaired mobility, and increased absenteeism.  The effects on occupational activities was that the Veteran had problems with lifting, carrying, and pain.  The examiner also indicated that there was no additional range of motion loss due to weakness or fatigability, stating that the Veteran did not complain of weakness or fatigability and worked as a contractor.  The examiner indicated that there was also no additional range of motion loss due to pain, stating that repeat tests of range of motion were consistent.

The Board notes that the VA examination was adequate per Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  In this case, however, there was no pain on motion for either shoulder, and weightbearing appears to be inapplicable.  

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 and include ratings based on limitation of motion.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes.

The Veteran has been assigned a 20 percent rating for each shoulder under Diagnostic Code 5201.  Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating and for the minor shoulder a 20 percent rating.  A 30 percent rating is warranted for dominant shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion), and a 20 percent rating for the minor shoulder.  A 40 percent rating contemplates dominant shoulder motion limited to 25 degrees or less with a 30 percent rating for the left side.  See 38 C.F.R. § 4.71a, Plate I. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003). Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

The Board notes that throughout the appeal period and even considering the DeLuca criteria including pain, the Veteran's motion of the right shoulder exceeded the point midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  For the left shoulder, motion was not limited to 25 degrees or less.  Thus, a higher 30 percent rating or higher is not warranted on that basis for either shoulder.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for either shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for either shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor side.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor side.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor side.  38 C.F.R. § 4.71a.  Ankylosis is rated under Diagnostic Code 5200.  

The Veteran does not meet the criteria for higher ratings for either shoulder under Diagnostic Code 5202.  He does not have malunion of the humerus with marked deformity of the right shoulder.  With regard to either shoulder, he does not have fibrous union, false flail joint, flail shoulder, or ankylosis.

In light of the foregoing, the Veteran's shoulders each do not meet the criteria for a higher rating.  

Although the Veteran has residual surgical scarring, it is not symptomatic or compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring is not deep, non-linear, or measuring an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment.

Accordingly, the Board finds that a rating in excess of 20 percent for the service-connected right shoulder disability and in excess of 20 percent for the left shoulder disability is not warranted.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against higher ratings.  

In considering the claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right and left shoulders, are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any hospitalizations or marked interference with employment.  The Veteran has some impact on employment, but he maintains employment as a contractor and his disability ratings contemplate industrial impairment.  The Veteran is able to perform his employment duties.  Therefore, referral for consideration of an extraschedular rating is not warranted.












							(Continued on the next page)

ORDER

Entitlement to a rating in excess of 20 percent for right shoulder rotator cuff tear, status post arthrotomy and subacrominal decompression with residual scar and impingement syndrome is denied.

Entitlement to a rating in excess of 20 percent for left shoulder rotator cuff strain with impingement syndrome, status post arthroscopic debridement with residual scar is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


